Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 4a, 1000.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 2 are rejected under 35 U.S.C. 102 anticipated as being anticipated by Van Der Veur (US 20150250280).
Regarding Claim 1, Van Der Veur, in the same field of endeavor discloses A method (Paragraph [0043]) of maintaining styled hair (see Figures 6a and 6b), the method comprising: styling hair with a blow-dryer (Paragraph [0037]) to achieve a hair style; pulling the styled hair (Figure 6a and 6b) through a stretchable loop 101 of a hair accessory 300, the hair accessory further comprising an arc 303 having a first end 308 and a second end 307, wherein the first end of the arc and the second end of the arc are affixed to the stretchable loop (via 306 and 309) and the arc is perpendicular to the stretchable loop (Paragraph [0032]).
Regarding Claim 2, Van Der Veur discloses the step of concentrically wrapping the hair pulled (Figure 6a) through the stretchable loop 101 around the arc 303 (Paragraph [0043]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Veur in view of Revson (US 5301696).
In regards to Claim 3, Van Der Veur does disclose that the stretchable loop 101 is a flexible loop (Paragraph [0032]). However, Van Der Veur does not disclose the step of stretching the stretchable loop perpendicularly from the arc and twisting it to create a first loop in which the pulled through hair is located and a second, empty loop. Revson, in the same field of endeavor discloses a stretchable loop 14 of a hair accessory 10 with an arc (18, 20, 22, 24) which are affixed to the loop via 16. Furthermore, Revson discloses the step of stretching the stretchable loop (column 1 Lines 39-55) perpendicularly from the arc (Figures 5 and 6) and twisting it to create a first loop (column 1 Lines 39-55; Column 2, Line 50 – Column 3, Line 6) in which the pulled through hair is located and a second, empty loop (Column 2, Line 50 – Column 3, Line 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Van Der Veur’s method of styling hair with Revson’s twisting of the loop in order to further secure the device to the hair (column 1 Lines 39-55).
	Regarding Claim 4, Van der Veur/Revson disclose the device substantially as claimed. Van Der Veur does not disclose the step of wrapping the second, empty loop over the arc. Revson discloses the step of wrapping the second, empty loop over the arc (Column 1, Line 50 – Column 3, Line 6; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Van Der Veur’s method of styling hair with Revson’s twisting of the loop in order to further secure the device to the hair (column 1 Lines 39-55).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Veur in view of Revson further in view of Campbell (US 20170112252).
Regarding Claim 5, Van der Veur/Revson disclose the device substantially as claimed. Van Der Veur does discloses the method of using the device to curl hair (Paragraph [0002]), however does not disclose the step of removing the hair accessory to return hair to the hair style. Campbell, in the same field of endeavor, a hair device (abstract) that is used to curl hair (Paragraph [0002]), further, Campbell discloses the step of removing the hair accessory to return hair to the hair style (Paragraph [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Van Der Veur/Revson’s method of styling hair with Campbell’s removal of hair device in order to general curls that last for 24 hours (Paragraph [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772